Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to amendment filed on 10/03/2022. Claims 1-20 are amended. Claims 1-20 are pending examination.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), claim(s) 17 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 9 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 9, and 17 is/are drawn to one of the statutory categories of invention.
Claims 1-20 are directed to extracting activity data describing interactions with online resources by the users device with a target entity and transmitting a customized interactive content to the users device based on the activity data. Specifically, the claims recite determine, based on online interactions of target entities, probabilities that the target entities are empowered to make decisions;  detecting online activity data describing online interactions with online resources associated with a target entity; organizing the activity data into an input descriptive data structure associated with the target entity; applying model to the input descriptive data structure to compute a probability of the target entity belonging to a decision-making group empowered to make decisions; and transmitting an indication of the probability to a content provider, wherein transmitting the indication of the probability causes the content provider to customize interactive content to the target entity prior to a transmission of the interactive content, which is grouped within the Mathematical Concepts and is similar to the concept of (mathematical relationships and mathematical calculations) and Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as system, machine learning, devices, non-transitory readable medium, processor, processing device merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the system, machine learning, devices, non-transitory readable medium, processor, processing device perform(s) the steps or functions of determine, based on online interactions of target entities, probabilities that the target entities are empowered to make decisions;  detecting online activity data describing online interactions with online resources associated with a target entity; organizing the activity data into an input descriptive data structure associated with the target entity; applying model to the input descriptive data structure to compute a probability of the target entity belonging to a decision-making group empowered to make decisions; and transmitting an indication of the probability to a content provider, wherein transmitting the indication of the probability causes the content provider to customize interactive content to the target entity prior to a transmission of the interactive content. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a system, machine learning, devices, non-transitory readable medium, processor, processing device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of extracting activity data describing interactions with online resources by the users device with a target entity and transmitting a customized interactive content to the users device based on the activity data. As discussed above, taking the claim elements separately, the system, machine learning, devices, non-transitory readable medium, processor, processing device perform(s) the steps or functions of determine, based on online interactions of target entities, probabilities that the target entities are empowered to make decisions;  detecting online activity data describing online interactions with online resources associated with a target entity; organizing the activity data into an input descriptive data structure associated with the target entity; applying model to the input descriptive data structure to compute a probability of the target entity belonging to a decision-making group empowered to make decisions; and transmitting an indication of the probability to a content provider, wherein transmitting the indication of the probability causes the content provider to customize interactive content to the target entity prior to a transmission of the interactive content. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of extracting activity data describing interactions with online resources by the users device with a target entity and transmitting a customized interactive content to the users device based on the activity data. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2-8, 10-16, and 18-20 further describe the abstract idea of extracting activity data describing interactions with online resources by the users device with a target entity and transmitting a customized interactive content to the users device based on the activity data. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


3.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-20.

NPL Reference
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Machine Learning for Drug-Target Interaction Prediction” describes “Identifying drug-target interactions will greatly narrow down the scope of search of candidate medications, and thus can serve as the vital first step in drug discovery. Considering that in vitro experiments are extremely costly and time-consuming, high efficiency computational prediction methods could serve as promising strategies for drug-target interaction (DTI) prediction. In this review, our goal is to focus on machine learning approaches and provide a comprehensive overview. First, we summarize a brief list of databases frequently used in drug discovery. Next, we adopt a hierarchical classification scheme and introduce several representative methods of each category, especially the recent state-of-the-art methods. In addition, we compare the advantages and limitations of methods in each category. Lastly, we discuss the remaining challenges and future outlook of machine learning in DTI prediction. This article may provide a reference and tutorial insights on machine learning-based DTI prediction for future researchers.”.

	
Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#US20030061611A1 teaches similar invention which describes a digital content transmission and reception system that uses a profile to notify a user of content is described. The content transmission and reception system compares a user profile with descriptive data for entertainment content that is to be simultaneously broadcast to the user and causes a notification system to notify the user when the content is of probably interest.

	
Response to Arguments
6.	Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of extracting activity data describing interactions with online resources by the users device with a target entity and transmitting a customized interactive content to the users device based on the activity data which is grouped within the Mathematical Concepts and is similar to the concept of (mathematical relationships and mathematical calculations) and Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

B.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong Two.	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to extracting activity data describing interactions with online resources by the users device with a target entity and transmitting a customized interactive content to the users device based on the activity data does not add technical improvement to the abstract idea. The recitations to “system, machine learning, devices, non-transitory readable medium, processor, processing device” perform(s) the steps or functions of determine, based on online interactions of target entities, probabilities that the target entities are empowered to make decisions;  detecting online activity data describing online interactions with online resources associated with a target entity; organizing the activity data into an input descriptive data structure associated with the target entity; applying model to the input descriptive data structure to compute a probability of the target entity belonging to a decision-making group empowered to make decisions; and transmitting an indication of the probability to a content provider, wherein transmitting the indication of the probability causes the content provider to customize interactive content to the target entity prior to a transmission of the interactive content. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.

C.	Applicant argues that the claims are not directed to a judicial exception under Step 2B.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to extracting activity data describing interactions with online resources by the users device with a target entity and transmitting a customized interactive content to the users device based on the activity data does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “system, machine learning, devices, non-transitory readable medium, processor, processing device” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of extracting activity data describing interactions with online resources by the users device with a target entity and transmitting a customized interactive content to the users device based on the activity data. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAREK ELCHANTI/Primary Examiner, Art Unit 3682